Citation Nr: 0824249	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-17 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 3, 1998 rating decision which denied entitlement to 
service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to October 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which found no CUE in a June 1998 RO 
decision.  

The Board notes that service connection for PTSD with major 
depression was granted in a March 2006 rating decision.  This 
represented a full grant of the benefit sought in regard to 
the issue of entitlement to service connection for PTSD.  In 
the May 2006 substantive appeal, the veteran's attorney 
referenced an earlier effective date for the grant of service 
connection for PTSD.  That issue is REFERRED to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO].


FINDINGS OF FACT

1.  On June 3, 1998, the RO denied service connection for 
PTSD.  The RO informed the veteran of the decision; the 
veteran filed an April 1999 notice of disagreement.  A July 
2000 statement of the case and September 2000 supplemental 
statement of the case were issued.  The veteran did not 
respond with a substantive appeal.

2.  The evidence of record at the time of the June 1998 
decision did not undebatably show that the veteran had PTSD 
related to service; the June 1998 decision was reasonably 
supported by the evidence then of record and the prevailing 
legal authority; and the June 1998 decision was not 
undebatably erroneous in failing to grant the benefit sought.




CONCLUSIONS OF LAW

1.  The June 3, 1998, rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002 
& Supp. 2007); 38 C.F.R. § 20.200, 20.201, 20.302, 20.1103 
(2007).

2.  The June 3, 1998, rating decision that denied service 
connection for PTSD is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A CUE claim is not a claim for benefits, but rather is a 
collateral attack on a final decision; while CUE, when 
demonstrated, may result in reversal or revision of a final 
decision on a claim for benefits, it is not by itself a claim 
for benefits under the part II or III of title 38, which 
govern the benefits available under the laws administered by 
VA.  Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).

Moreover, a decision on a CUE claim must be based on the 
record and law that existed at the time of the prior 
adjudication in question, and the notice and duty to assist 
provisions of the law are inapplicable.  Id.; see 38 U.S.C.A.  
§§ 5103, 5103A; 38 C.F.R. § 3.159.  In this regard, "CUE 
claims are not conventional 'appeals,' but rather are 
requests for revisions of previous decision[s]."  Disabled 
American Veterans (DAV) v. Gober, 234 F.3d 682, 694 
(Fed.Cir.2000) (citing Haines v. West, 154 F.3d 1298, 1300 
(Fed.Cir.1998)).  Thus, the Board finds that the notice and 
assistance provisions of the VCAA are not applicable in this 
case, which is concerned solely with CUE in a prior final 
rating decision.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2007). 



II.  Preliminary matter

The Board has considered the contentions of the veteran's 
attorney to the effect that the RO failed to adjudicate this 
CUE claim in light of Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) and VAOPGCPREC 4-2004.  The veteran's 
attorney argues that in the January 2005 rating decision 
which forms the basis of this appeal, the RO failed to 
reference the basis for the veteran's claim, but instead 
decided independently that the CUE claim was based on a 
breach of the duty to assist and was therefore without merit.  

In this case, the Board finds that the January 2005 rating 
decision and the was adequate.  At that time the only 
allegation of CUE offered by the veteran's attorney concerned 
a breach of the duty to assist, which will be further 
addressed below.  Furthermore, the subsequent March 2006 
statement of the case included a citation to 38 C.F.R. § 
3.105, as well as a discussion addressing the veteran's 
contentions raised subsequent to the January 2005 rating 
decision. 

Although Roberson is not cited in these determinations, there 
is no legal requirement that it has to be cited.  The Board 
further finds that even if Roberson was somehow required to 
be cited and discussed (and the Board obviously does not 
believe that such is the case), no prejudice resulted.  It is 
clear to the Board that the veteran and his attorney were 
well aware of Roberson, because the attorney cited that case 
in his August 2005 notice of disagreement.  Indeed, prior to 
January 2005 rating decision the same attorney cited Roberson 
in at least two precedential Court cases, Lane v. Principi, 
16 Vet. App. 78, 86 (2002) and Simmons v. Principi, 17 Vet. 
App. 105, 109-110 (2003).  The Court rejected the attorney's 
Roberson arguments in each case.

III.  CUE

The veteran has been service connected for PTSD, with an 
effective date of August 20, 2003.  The veteran now contends 
that he is entitled to an earlier effective date based on a 
prior claim for service connection for PTSD, filed in October 
1997.  The veteran's claim was denied in a June 3, 1998 
rating decision.  The veteran filed an April 1999 notice of 
disagreement.  A July 2000 statement of the case and 
September 2000 supplemental statement of the case were 
issued.  The veteran did not respond with a substantive 
appeal.  Accordingly, the June 1998 rating decision is final.  
See 38 U.S.C.A. § 7104.  

The 1998 rating decision is not subject to revision on the 
same factual basis except by a duly constituted appellate 
authority or except as provided in 38 C.F.R. § 3.105.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
offered a three-pronged test to determine whether CUE was 
present in a prior final determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions in existence at that time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time of the prior determination; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  The Court has further stated that:

Clear and unmistakable error is a very specific and rare 
kind of 'error.'  It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error . . . .  If a 
claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of 
specificity as to what the alleged error is and, unless 
it is the kind of error . . . that, if true, would be 
clear and unmistakable error on its face, persuasive 
reasons must be given as to why the result would have 
been manifestly different but for the alleged error.  It 
must be remembered that there is a presumption of 
validity to otherwise final decisions, and that where 
such decisions are collaterally attacked, and a clear 
and unmistakable error claim is undoubtedly a collateral 
attack, the presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), aff'd on 
reconsideration, 6 Vet. App. 162, 163 (1994); see also Bustos 
v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) (expressly 
adopting the "manifestly changed the outcome" language in 
Russell, supra), cert. denied, 528 U.S. 967, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999).

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Fugo, 6 Vet. App. at 44; see also Russell, supra.  Similarly, 
the Court has rejected as being too broad general and 
unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  
Evidence that was not of record at the time of the decision 
can not be used to determine if CUE occurred.  See Porter v. 
Brown, 5 Vet. App. 233 (1993).

At the time of the June 1998 rating decision, the evidence of 
record consisted of the service medical records reflecting a 
diagnosis of a personality disorder, suicidal gestures, 
difficulty getting along with his superiors and getting into 
fights; VA treatment records reflecting a diagnosis of PTSD; 
and the veteran's reported history of having been assaulted 
during service.  The RO denied the claim on the lack of 
credible supporting evidence that the veteran's claimed in-
service stressor actually occurred.  The Board notes that 
while credible supporting evidence that the assault occurred 
has been associated with the claims file since the June 1998 
decision, evidence developed subsequent to the June 1998 
decision is not for consideration in the determination of 
whether there was CUE in the June 1998 rating decision.  
38 C.F.R. § 20.1403.

The veteran contends that the June 1998 rating decision, 
which denied service connection for PTSD, contained CUE.  
Specifically, the veteran has asserted that the RO failed to 
consider laws and regulations and, in particular, the 
provisions of 38 U.S.C.A. §§ 105 and 1111.  See the May 2006 
substantive appeal.  For the reasons that follow, the Board 
concludes that there was no CUE in the June 1998 rating 
decision.  

Addressing first 38 U.S.C.A. § 105, this Code provision 
states that an injury or disease incurred during service will 
be deemed to have been incurred in the line of duty when not 
the result of the veteran's own misconduct.  38 U.S.C.A. 
§ 105 (West 2002 & Supp. 2007)(last revision Pub.L. 102-83, 
§ 4(a)(1), Aug. 6, 1991, 105 Stat. 403.).  The Board notes 
that the veteran alleged service connection as a result of a 
personal assault.  There was no allegation that the veteran's 
disability was the result of action which could be construed 
as misconduct.  Accordingly, as a disability not the result 
of misconduct was under consideration, citation to 
38 U.S.C.A. § 105 and line of duty determinations would have 
been a pointless exercise.  To revise the June 1998 rating 
decision on the basis of a bar to benefits that was not 
raised is nonsensical.  There is no possibility of any error 
related to 38 U.S.C.A. § 105 altering the outcome of the 
case.  The Board concludes that there is no clear and 
unmistakable error in failing to cite that provision.  See 
Russell, supra.  

The veteran's other argument pertains to 38 U.S.C.A. § 1111, 
which provides that veterans are presumed to be sound at 
entry to duty, except for those conditions which are noted at 
the entry to service physical examination or where clear and 
unmistakable (or obvious or manifest) evidence shows that the 
disability preexisted service and was not aggravated by 
service.  38 U.S.C.A. § 105 (West 2002 & Supp. 2007)(last 
revision Pub.L. 102-83, § 5(a), (c)(1), Aug. 6, 1991, 105 
Stat. 406.); see also 38 C.F.R. § 3.304(b).  

As with the veteran's 38 U.S.C.A. § 105 argument, how 
38 U.S.C.A. § 1111 was relevant to the June 1998 rating 
decision or could have altered the outcome is not clear.  The 
Board notes that while service medical records reflect that a 
personality disorder preexisted service, a personality 
disorder is not a disease within the meaning of applicable 
legislation for compensation purposes, then or now.  See 38 
C.F.R. §§ 3.303(c), 4.9.  The veteran was not service 
connected for a personality disorder, but for PTSD.  In 
addition, there is no finding contained in the June 1998 
rating decision that PTSD with depression existed prior to 
service entrance.  The Board notes that the July 1964 service 
entrance examination report shows that psychiatric 
examination was normal, and there was no evidence of a 
preexisting psychiatric disorder, obviating the need to 
specifically address the presumption of soundness and 
aggravation.  An assertion that the RO incorrectly applied 
the presumption of soundness is essentially meaningless where 
the RO adjudicated the claim on the basis of incurrence as 
required by the presumption.  Claiming CUE on the basis that 
a previous adjudication followed regulation to the letter, 
albeit without citation, can never rise to the definition of 
CUE.  See Fugo, supra; Crippen v. Brown, 9 Vet. App. 412 
(1996).  See also Baldwin v. West, 13 Vet. App. 1 (1999); 
Luallen v. Brown, 8 Vet. App. 92, 95 (1995)

The veteran's attorney has also offered argument in support 
of the CUE claim under these Code sections.  His first 
argument is that the RO adjudicated only "direct 
eligibility" as opposed to "presumptive eligibility" and 
failed to apply statutory presumptions, including a statement 
that 38 U.S.C.A. § 105(a) contains a presumption of service 
connection.  There are "direct" and "presumptive" bases 
for service connection, but this is apparently distinct from 
the attorney's usage.  "Direct" service connection is 
warranted when the claimed disability does not appear in the 
statutory and regulatory Code sections authorizing a lower 
burden of proof before a grant of service connection.  See, 
e.g., 38 U.S.C.A. §§ 501, 1112, 1116; 38 C.F.R. §§ 3.307, 
3.309 (1998 and 2007).  PTSD did not then and does not now 
appear in those sections.  See id.  The RO adjudicated the 
claim for PTSD on the basis of direct service connection 
properly.  While the veteran alleged that his PTSD had its 
start due to in-service personal assault, the credible 
supporting evidence was not of record.  The RO denied the 
claim based on direct service connection under 38 C.F.R. 
§ 3.304(f) as it then existed.  Medical conditions for which 
presumptions are available were not implicated by the record.  
While there are medical conditions for which presumptive 
service connection is available, PTSD and major depression 
are not among them.  

As discussed, the cited statutory section, 38 U.S.C.A. § 105, 
does not contain a presumption of service connection.  This 
provision instead establishes a bar to benefits based on 
willful misconduct, with the evidentiary standard needed to 
sustain a denial of such benefits.  Review of 38 U.S.C.A. 
§ 1111 shows that this provision also does not contain a 
presumption of service connection.  This provision 
establishes a bar to benefits by determining whether a 
disability preexisted service and the evidentiary standard 
used to reduce awards based on aggravation of preexisting 
disabilities.  Bars to benefits are not avenues to 
entitlement.  As discussed, these bars were not implicated by 
the evidence of record and no reasonable person would think 
consideration of these Code sections is necessary to reach a 
decision in this case.  The representative's use of the term 
"presumptive eligibility" is without meaning within the 
context of "direct" versus "presumptive" bases of service 
connection, in relationship to 38 U.S.C.A. §§ 105 and 1111, 
and Title 38 terminology generally.  

The second argument offered by the veteran's attorney is that 
the RO failed to liberally construe the veteran's October 
1997 claim under the rule of Andrews v. Nicholson, 421 F.3d 
1278 (Fed. Cir. 2005), which expanded the extent of its 
holding in Roberson, supra.  The rule requires that VA give a 
sympathetic reading to a pro se claimant's pleadings and 
liberally construe the claims to include all reasonable 
claims.  In this case, the veteran claimed service connection 
for PTSD; the RO conducted development on PTSD and 
adjudicated PTSD.  PTSD is the underlying disability of the 
veteran's current claim.  There is no possible way that a 
failure to liberally construe the veteran's pleadings 
occurred when the RO adjudicated precisely the claim that the 
veteran brought.  

Finally, the veteran's attorney argues that, considering the 
veteran's claim concerned an allegation of sexual assault, 
the RO should have assisted the veteran by developing 
alternative sources to corroborate his stressor pursuant to 
Patton v. West, 12 Vet. App. 272 (1999).  This amounts to an 
allegation of CUE based on a perceived breach in VA's duty to 
assist the veteran, and the Court has specifically held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  See Caffrey v. Brown, 
6 Vet. App. 377, 382 (1994).

The Board finds that the June 1998 rating decision was 
consistent with the law and regulations in effect at that 
time and the RO correctly applied the statutory and 
regulatory provisions.  In October 1997, the veteran filed a 
claim for PTSD/major depression.  Service connection for PTSD 
required that there be medical evidence establishing a clear 
diagnosis of PTSD; credible supporting evidence that the 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  In the June 1998 rating 
decision, the RO determined that service connection was not 
warranted for PTSD because, while there was a diagnosis of 
PTSD and notation of the veteran's reported history of having 
been assaulted during service, there was no credible 
supporting evidence that the in-service stressor occurred.  
The decision notes that the veteran did not identify the 
assault at the time of inpatient treatment during service in 
association with treatment for symptoms associated with the 
diagnosed personality disorder, and did not mention the 
stressor for decades after service.  The RO's determination 
was supported by evidence of record at that time and was a 
reasonable exercise of adjudicatory judgment.  After 
consideration of the record and law that existed at the time 
of the June 1998 rating decision, the Board concludes that 
the correct facts, as they were known at the time, and the 
correct law were considered and applied by the RO in the June 
1998 rating decision.  

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  The Board believes, given 
the circumstances of this case, denial is more appropriate.  
As stated above, the primary focus of the arguments of the 
moving party's attorney is legal in nature, namely that the 
Board misapplied 38 U.S.C.A. §§ 105 and 1111.

In summary, for the reasons and bases expressed above, the 
Board finds that the June 1998 rating decision did not 
contain CUE.  The motion is accordingly denied.

ORDER

The claim to revise the RO's June 1998 rating decision on the 
basis of clear and unmistakable error is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


